Name: Commission Regulation (EEC) No 2395/88 of 29 July 1988 amending Regulation (EEC) No 641/86 laying down detailed rules for the application of the supplementary trade mechanism to importation into Portugal of the products processed from fruit and vegetables listed in Annex XXII to the Act of Accession
 Type: Regulation
 Subject Matter: foodstuff;  trade policy;  Europe;  trade
 Date Published: nan

 30. 7. 88 Official Journal of the European Communities No L 205/81 COMMISSION REGULATION (EEC) No 2395/88 of 29 July 1988 amending Regulation (EEC) No 641/86 laying down detailed rules for the application of the supplementary trade mechanism to importation into Portugal of the products processed from fruit and vegetables listed in Annex XXII to the Act of Accession THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the application of the supplementary mechanism applicable to trade (l), as last amended by Regulation (EEC) No 2297/86 (2), and in particular Article 7 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (3), as last amended by Commission Regulation (EEC) No 222/88 (4), and in particular Article 5 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 574/86 (*), as last amended by Regulation (EEC). No 21 59/87 (6), lays down the detailed rules for the application of the supple ­ mentary trade mechanism ; Whereas Commission Regulation (EEC) No 641 /86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism to importation into Portugal of the products processed from fruit and vegetables listed in Annex XXII to the Act of Accession f), as last amended by Regulation (EEC) No 4157/87 (8) fixed, inter alia, in respect of certain products processed from fruit and vegetables, the indicative ceilings provided for in Article 251 ( 1 ) of the Act of Accession for the period 1 January to 31 December 1987 ; Whereas the indicative ceilings fixed for 1988 for fruit juice have been exceeded ; whereas this excess does not disturb the Portuguese market ; whereas the ceiling may be revised in accordance with Article 252 (3) (a) of the Act of Accession, if the market concerned has not suffered significant disturbance following the trend in the imports in question ; whereas for fruit juice the ceiling needs to be increased by 30 % during 1988 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 641 /86 is hereby amended as follows : 1 . Article 1 ( 1 ) is replaced by the following : ' 1 . The indicative ceilings provided for in Article 251 ( 1 ) of the Act of Accession are set out in the Annex for the period 1 January to 31 December 1988 .' 2. The Annex is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 55, 1 . 3 . 1986, p. 106. I1) OJ No L 201 , 24. 7. 1986, p. 3 . 0 OJ No L 367, 31 . 12. 1985, p. 7. (4) OJ No L 28, 1 . 2. 1988, p. 1 . 0 OJ No L 57, 1 . 3 . 1986, p. 1 . ( «) OJ No L 202, 23 . 7. 1987, p. 30. o OJ No L 60, 1 . 3 . 1986, p. 34. ( «) OJ 'No L 392, 31 . 12. 1987, p. 37. No L 205/82 Official Journal of the European Communities 30 . 7. 88 ANNEX ANNEX (tonnes) CN code Description Indicative ceiling 1 2 3 0812 0812 10 00 0812 20 00 0812 90.50 0812 90 60 0812 90 90 0812 90 10 2007 2008 2008 20 91 2008 20 99 2008 30 51 2008 30 55 2008 30 59 2008 30 71 2008 30 75 2008 30 79 2008 30 91 2008 30 99 2008 40 59 2008 40 91 2008 40 99 2008 50 61 2008 50 69 2008 50 71 2008 50 79 2008 50 91 2008 50 99 2008 60 71 2008 60 79 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption :  Cherries  Strawberries   Blackcurrants   Raspberries   Other   Apricots Jams, fruit jellies, marmalades, fruit or nut puree and fruit or nut pastes, being cooked preparations, whether or not containing added sugar or other sweetening matter Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included :     Of 4,5 kg or more     Of less than 4,5 kg     Grapefruit segments     Mandarins (including tangerines and satsumas) ; Clementines, wilkings and other similar citrus hybrids     Other     Grapefruit segments     Mandarins (including tangerines and satsumas) ; Clementines, wilkings and other similar citrus hybrids     Other     Of 4,5 kg or more     Of less than 4,5 kg     Other     Of 4,5 kg or more     Of less than 4,5 kg     With a sugar content exceeding 13 % by weight     Other     With a sugar content exceeding 15 % by weight     Other     Of 4,5 kg or more     Of less than 4,5 kg      Sour cherries (Prunus cerasus)      Other 184 25 174 1 027 30 . 7. 88 Official Journal of the European Communities No L 205/83 l 2 3 2008 60 91 2008 60 99 2008 70 69 2008 70 91 2008 70 99 2008 80 50 2008 80 70 2008 80 91 2008 80 99 2008 92 50 2008 92 71 2008 92 79 2008 92 91 2008 92 99 2008 99 41 2008 99 43 2008 99 45 2008 99 49 2008 99 51 2008 99 53 2008 99 55 2008 99 59 200$ 99 71 2008 99 79 2008 99 99      Sour cherries (Prunus cerasus)      Other     Other     Of 4,5 kg or more     Of less than 4,5 kg    Containing added sugar, in immediate packings of a net content exceeding 1 kg    Containing added sugar, in immediate packings of a net content not exceeding 1 kg     Of 4,5 kg or more     Of less than 4,5 kg      In immediate packings of a net content exceeding 1 kg       Mixtures of fruit in which no single fruit exceeds 50 % of the total weight of the fruit       Other      Of 4,5 kg or more      Of less than 4,5 kg      Ginger      Grapes      Plums Other      Ginger      Grapes      Plums      Other       Of 4,5 kg or more       Of less than 4,5 kg    Other 1 027 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter :    Of a value not exceeding 30 ECU per 100 kg net weight    Other    Of a value not exceeding 30 ECU per 100 kg net weight and with an added sugar content exceeding 30 % by weight    Other    Of a value not exceeding 30 ECU per 100 kg net weight    Other     Containing added sugar     Other      With an added sugar content exceeding 30 % by weight      With an added sugar content not exceeding 30 % by weight      Not containing added sugar    Of a value not exceeding 30 ECU per 100 kg net weight    Other 600 2009 20 11 2009 20 19 2009 20 91 2009 20 99 2009 30 1 1 2009 30 19 2009 30 31 2009 30 39 2009 30 91 2009 30 95 2009 30 99 2009 40 1 1 2009 40 19 No L 205/84 Official Journal of the European Communities 30 . 7. 88 l 2 3 600' 2009 40 30 2009 40 91 2009 40 93 2009 40 99 2009 70 11 2009 70 19 2009 70 30 2009 70 91 2009 70 93 2009 70 99 2009 80 1 1 2009 80 19 2009 80 31 2009 80 39 2009 80 50 2009 80 61 2009 80 63 2009 80 69 2009 80 80 2009 80 91 2009 80 93 2009 80 95 2009 80 99 2009 90 1 1 2009 90 19 2009 90 21 2009 90 29 2009 90 31 2009 90 39 2009 90 41 2009 90 49 2009 90 51 2009 90 59 2009 90 71 2009 90 73 2009 90 79 2009 90 91 2009 90 93 2009 90 99    Of a value exceeding 30 ECU per 100 kg net weight, containing added sugar     With an added sugar content exceeding 30 % by weight     With an added sugar content not exceeding 30 % by weight     Not containing added sugar    Of a value not exceeding 22 ECU per 100 kg net weight    Other    Of a value exceeding 1 8 ECU per 1 00 kg net weight, containing added sugar     With an added sugar content exceeding 30 % by weight     With an added sugar content not exceeding 30 % by weight     Not containing added sugar     Of a value exceeding 22 ECU per 1 00 kg net weight     Other     Of a value not exceeding 30 ECU per 100 kg net weight     Other     Of a value exceeding 1 8 ECU per 1 00 kg net weight, containing added sugar      With an added sugar content exceeding 30 % by weight      With an added sugar content not exceeding 30 % by weight      Not containing added sugar     Of a value exceeding 30 ECU per 1 00 kg net weight, containing added sugar      With an added sugar content exceeding 30 % by weight      With an added sugar content not exceeding 30 % by weight       Juice of fruit of the species Vaccinium marcocarpon       Other     Of a value not exceeding 22 ECU per 100 kg net weight     Other     Of a value not exceeding 30 ECU per 1 00 kg net weight     Other     Of a value not exceeding 18 ECU per 100 kg net weight and with an added sugar content exceeding 30 % by weight     Other       Containing added sugar       Other       Containing added sugar       Other       With an added sugar content exceeding 30 % by weight       With an added sugar content not exceeding 30 % by weight       Not containing added sugar       With an added sugar content exceeding 30 % by weight       With an added sugar content not exceeding 30 % by weight       Not containing added sugar